In an action on a promissory note by a resident against a foreign corporation, order denying motion of the statutory receiver of the corporation to vacate a warrant of attachment reversed on the law, with $10 costs and disbursements, and motion granted, without costs. Inasmuch as no application for a domestic receiver has been made pursuant to section 977-b of the Civil Practice Act and that statute is not invoked by respondent, it is not to be considered in the determination of the present motion. Irrespective of that statute, the policy of this State (Clark v. Williard, 292 U. S. 112, 294 U. S. 211) is to surrender assets of a liquidated foreign corporation to a statutory receiver appointed in the State in which it was created where, as here, there is reasonable assurance that a ratable distribution of all net assets will bo made to all creditors (Martyne v. American Union Fire Ins. Go. 216 N. Y. 183; Wulff v. Roseville Trust Co., 164 App. Div. 399). Nolan, P. J., Cars-well, Johnston, Adel and Schmidt, JJ., concur. [See post, p. 896.]